DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention, claims 1-19 in the reply filed on 7/12/2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Drawings
The drawings are objected to because figures 3A, 3B, 4, 5A, 5B, 5C, 6, 7A, 7B, 8, 12A, and 12B are not made with India ink or its equivalent that secures solid black lines as required by 37 CFR 1.84(a)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Vaporizer device: Any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057].
Vaporizer system: One or more components, such as a vaporizer device [0057].
Wick/Wicking Element: Any material capable of causing fluid motion via capillary pressure [0062].

Regarding claim 6, the claim recites the limitations “upper vaporization portion” and “lower vaporization portion” are considered to be limitations regarding the intended use of the claimed portions. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required upper and lower portions that could be vaporized.

Regarding claim 11, the claim recites the limitation “a cutout region,” which is considered to be a limitation regarding the method of forming, in this case by cutting, a structure, in this case a structure with some sort of opening or aperture. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an atomizer housing having an opening or aperture.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “vaporizer device” (line 1). Applicant’s specification defines a vaporizer device as any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057]. However, one of ordinary skill in the art would not be able to discern what apparatuses are covered by the limitation of “and/or the like” in applicant’s special definition, rendering the claim indefinite. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a) III. For the purposes of this Office action, the limitation will be interpreted as if it referred to a self-contained apparatus or an apparatus that includes two or more separable pages. Claims 2-16 are indefinite by dependence.

Regarding claim 13, the claim requires that a single rigid portion be folded. The accepted meaning of the term “rigid” is a component or material that is inflexible and unweilding (Merriam-Webster Dictionary, Definition of Rigid, page 1), while that of fold is a component or material that has one part laid over part (Merriam-Webster Dictionary, Definition of Fold, page 1). Since the specification does not clearly redefine either term, the ordinary meanings of the term apply. See Hormone Research Foundation Inc. v. Genetech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990) and MPEP § 2173.05(a) III. However, it is unclear how a rigid material could be folded since it is axiomatic that rigid materials are inflexible. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a single rigid portion having an upper rigid portion and a lower rigid portion defined within it.

Regarding claim 16, the claim recites the limitation “vaporizer device” (line 1). Applicant’s specification defines a vaporizer device as any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057]. However, one of ordinary skill in the art would not be able to discern what apparatuses are covered by the limitation of “and/or the like” in applicant’s special definition, rendering the claim indefinite. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a) III. For the purposes of this Office action, the limitation will be interpreted as if it referred to a self-contained apparatus or an apparatus that includes two or more separable pages.

Regarding claim 17, the claim recites the limitation “vaporizer device” (line 1). Applicant’s specification defines a vaporizer device as any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057]. However, one of ordinary skill in the art would not be able to discern what apparatuses are covered by the limitation of “and/or the like” in applicant’s special definition, rendering the claim indefinite. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a) III. For the purposes of this Office action, the limitation will be interpreted as if it referred to a self-contained apparatus or an apparatus that includes two or more separable pages. Claims 18 and 19 are indefinite by dependence.

Regarding claim 18, the claim recites the limitation “vaporizer device” (line 1). Applicant’s specification defines a vaporizer device as any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057]. However, one of ordinary skill in the art would not be able to discern what apparatuses are covered by the limitation of “and/or the like” in applicant’s special definition, rendering the claim indefinite. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a) III. For the purposes of this Office action, the limitation will be interpreted as if it referred to a self-contained apparatus or an apparatus that includes two or more separable pages.

Regarding claim 19, the claim recites the limitation “vaporizer device” (line 1). Applicant’s specification defines a vaporizer device as any of a self-contained apparatus, an apparatus that includes two or more separable pages, and/or the like [0057]. However, one of ordinary skill in the art would not be able to discern what apparatuses are covered by the limitation of “and/or the like” in applicant’s special definition, rendering the claim indefinite. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a) III. For the purposes of this Office action, the limitation will be interpreted as if it referred to a self-contained apparatus or an apparatus that includes two or more separable pages.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (WO 2017/028295).

Regarding claim 1, Tong discloses an electric smoking device having a capillary buffer (figure 1, reference numeral 101) extending from a liquid supply (figure 1, reference numeral 34) to an atomizer ([0033], figure 1, reference numeral 26). The liquid supply supplies e-liquid from a liquid cartridge [0041], and is therefore considered to meet the claim limitation of a reservoir. The atomizer has a heating element [0024] that heats the liquid to create a vapor [0028], and is therefore considered to meet the claim limitation of a heating element. Liquid can be conveyed to the atomizer through the capillary buffer [0034], indicating that meets the claim limitation of being configured to draw vaporizable material from the reservoir to the heater region. The capillary buffer holds liquid in buffer spaces between plates [0006], and it is evident that the plates are rigid since they would collapse into the buffer spaces due to gravitational forces and block the spaces. The device has an atomizer/liquid reservoir portion ([0019], figure 6, reference numeral 12), which is considered to meet the claim limitation of a cartridge.

Regarding claims 2 and 18, Tong discloses that liquid can moves along channels that extend in the longitudinal direction ([0053], figure 5a, reference numeral 1130B). The portion above one of the channels is considered to meet the claim limitation of an upper rigid portion, and the portion below that same channel is considered to meet the claim limitation of a lower rigid portion. The portions are a single integral component (figure 5a).

Regarding claims 3 and 19, Tong discloses that the that the buffer plates are perpendicular to the central longitudinal axis and extend upwards ([0036], figure 2a, reference numeral 1110), which is considered to meet the claim limitation of an upper rigid portion. The buffer plates also extend downwards (figure 2a, reference numeral 1110), and are therefore considered to meet the claim limitation of lower rigid portions. The liquid supply is attached to a first end of the capillary buffer ([0033], figure 2a, reference numeral 33) having a liquid conduit extending through its upper side ([0034], figure 2a, reference numeral 112), and is therefore considered to meet the claim limitation of an upper end portion. The atomizer is attached to the second end of the capillary buffer ([0033], figure 2a, reference numeral 35), which is considered to meet the claim limitation of a lower rigid portion since it extends to the lower part of the article (figure 2a).

Regarding claim 5, Tong discloses that the atomizer includes a heating coil (figure 6, reference numeral 28) located within a liquid reservoir ([0024], figure 6, reference numeral 34).

Regarding claim 7, Tong discloses that the air is drawn into the cigarette through one or more inlets that direct air to the heating coil to entrain material vaporized material to be inhaled by the user ([0028], figure 6, reference numeral 38).

Regarding claim 11, Tong discloses that the electronic cigarette has an atomizer/liquid reservoir portion ([0019], figure 6, reference numeral 14), which is considered to meet the claim limitation of an atomizer chamber housing, that surrounds the atomizer ([0024], figure 6, reference numeral 26) and has an inhalation port at its back end ([0027], figure 6, reference numeral 36). The inhalation port is considered to meet the claim limitation of a cutout portion since it is an aperture in the atomizer/liquid reservoir portion. The atomizer/liquid reservoir portion is considered to be a cutout region since the inhalation port is essential to its operation.

Regarding claim 12, Tong discloses that liquid reaches the heating coil by a wick made of porous material that is located within the atomizer/liquid reservoir ([0025], figure 6, reference numeral 30).

Regarding claim 13, Tong discloses that liquid can moves along channels that extend in the longitudinal direction ([0053], figure 5a, reference numeral 1130B). The portion above one of the channels is considered to meet the claim limitation of an upper rigid portion, and the portion below that same channel is considered to meet the claim limitation of a lower rigid portion. The portions are a single integral component (figure 5a).

Regarding claim 14, it is evident that the upper and lower rigid portions are parallel to each other since they both extend along the channel.

Regarding claim 16, Tong discloses an electric smoking device having a capillary buffer (figure 1, reference numeral 101) extending from a liquid supply (figure 1, reference numeral 34) to an atomizer ([0033], figure 1, reference numeral 26). The liquid supply supplies e-liquid from a liquid cartridge [0041], and is therefore considered to meet the claim limitation of a reservoir. The atomizer has a heating element [0024] that heats the liquid to create a vapor [0028], and is therefore considered to meet the claim limitation of a heating element. Liquid can be conveyed to the atomizer through the capillary buffer [0034], indicating that meets the claim limitation of being configured to draw vaporizable material from the reservoir to the heater region. The capillary buffer holds liquid in buffer spaces between plates [0006], and it is evident that the plates are rigid since they would collapse into the buffer spaces due to gravitational forces and block the spaces. The device is defined by a housing [0019], which is considered to meet the claim limitation of a vaporizer device body.

Regarding claim 17, Tong discloses an electric smoking device having a capillary buffer (figure 1, reference numeral 101) extending from a liquid supply (figure 1, reference numeral 34) to an atomizer ([0033], figure 1, reference numeral 26). The liquid supply supplies e-liquid from a liquid cartridge [0041], and is therefore considered to meet the claim limitation of a reservoir. The atomizer has a heating element [0024] that heats the liquid to create a vapor [0028], and is therefore considered to meet the claim limitation of a heating element. Liquid can be conveyed to the atomizer through the capillary buffer [0034], indicating that meets the claim limitation of being configured to draw vaporizable material from the reservoir to the heater region. The capillary buffer holds liquid in buffer spaces between plates [0006], and it is evident that the plates are rigid since they would collapse into the buffer spaces due to gravitational forces and block the spaces.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (WO 2017/028295) in view of Buchberger (WO 2016/092261). 

Regarding claim 4, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that the capillary channel can be any of a variety of a list of shapes or a different shape [0053]. Tong does not explicitly disclose the channel having an annular shape between two rigid portions.
Buchberger teaches an apparatus for an electronic aerosol provision system (abstract) having an annular capillary spaced that extends between two rigid components to enable source liquid to be drawn to the heater regardless of the orientation of the cartridge assembly (page 13, lines 21-34).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capillary channel of Tong have an annular shape. One would have been motivated to do so since Tong discloses that the capillary channel can have a variety of different shapes and Buchberger teaches that an annular capillary enables source liquid to be drawn to the heater regardless of the orientation of the cartridge assembly.

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (WO 2017/028295).

Regarding claim 6, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that the that the buffer plates are perpendicular to the central longitudinal axis and extend upwards ([0036], figure 2a, reference numeral 1110), which is considered to meet the claim limitation of an upper vaporization portion. The buffer plates also extend downwards (figure 2a, reference numeral 1110), and are therefore considered to meet the claim limitation of lower vaporization portions. It is evident that the portions could produce a vapor if heated since they are connected to an air vent ([0037], figure 2a, reference numeral 114). The spacing between the buffer plates may be either uniform of varying [0036]. Tong does not explicitly disclose the gaps of the upper and lower buffer plates being offset.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed of the claimed invention to provide a varying spacing between the plates such that the gaps between the upper and lower portions are offset. One would have been motivated to do so since Tong discloses that the spacing between the buffer plates may vary. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 11, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that the electronic cigarette has an atomizer/liquid reservoir portion ([0019], figure 6, reference numeral 14), which is considered to meet the claim limitation of an atomizer chamber housing, that surrounds the atomizer ([0024], figure 6, reference numeral 26) and has an inhalation port at its back end ([0027], figure 6, reference numeral 36). The atomizer/liquid reservoir portion is considered to be a cutout region since the inhalation port is essential to its operation. Tong does not explicitly that the inhalation port was made by cutting.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inhalation port is the same as the same as an atomizer chamber housing having a cutout portion since the inhalation port to be similar to a port that would be formed by cutting. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) and MPEP § 2113 II.

Regarding claim 12, Tong discloses that liquid reaches the heating coil by a wick made of porous material that is located within the atomizer/liquid reservoir ([0025], figure 6, reference numeral 30).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (WO 2017/028295) in view of Minskoff (US 2016/0021930).

Regarding claims 8 and 9, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that the atomizer may have a variety of alternative heating elements [0024]. Tong does not explicitly disclose the heating element comprising an electrically conductive layer.
Minskoff teaches a printed heater having a heater with traces printed on both sides that maximize the heat ([0124], figure 104, reference numeral 10404). The traces are considered to form a layer since they are formed exclusively above a substrate layer.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the atomizer of Tong using the heater of Minskoff. One would have been motivated to do so since Tong discloses that the atomizer may use a variety of alternative heating elements and Minskoff teaches a heater that maximizes heat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (WO 2017/028295) in view of Brenneise (US 8,371,310).

Regarding claim 10, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that heating element is provided in the form of a heating coil ([0028], figure 6, reference numeral 38). Tong does not explicitly disclose the heating coil being made from nichrome.
Brenneise teaches handheld apparatus for vaporizing vaporizable compounds (abstract) a heating assembly having a coiled nichrome wire (column 7, lines 52-63). Brenneise additionally teaches that nichrome wire is well suited for this application since it has a constant resistance of a large temperature range.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coil of Tong from the nichrome of Brenneise. One would have been motivated to do so since Brenneise teaches that nichrome is a suitable material for heating assemblies since it maintains its resistance across a large temperature range. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (WO 2017/028295) in view of Mironov (US 2017/0347401).

Regarding claim 15, Tong discloses all the claim limitations as set forth above. Tong additionally discloses that the heating element can be in the form of a mesh [0024]. Tong does not explicitly disclose the mesh heating element having a plurality of perforations.
Mironov teaches a fluid permeable heater assembly for aerosol generating systems including an electrically conductive flat filament arrangement (abstract). The filament arrangement has open areas that are designed to accommodate a liquid to be evaporated [0100] forming a mesh [0010]. Evaporation takes place at the center surface of the heater assembly [0053] by the filaments [0063]. The evaporation takes place in the openings [0093]. Mironov additionally teaches that this design limits overall power consumption of the heater [0053].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mesh of Tong for the mesh of Mironov. One would have been motivated to do so since Mironov teaches a mesh that that limits overall power consumption of the heater. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747